
	
		II
		111th CONGRESS
		1st Session
		S. 244
		IN THE SENATE OF THE UNITED STATES
		
			January 14, 2009
			Mr. Bond (for himself,
			 Mrs. Murray, and
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To expand programs of early childhood home visitation
		  that increase school readiness, child abuse and neglect prevention, and early
		  identification of developmental and health delays, including potential mental
		  health concerns, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Education Begins at Home
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the home is the
			 first and most important learning environment for children, and parents are
			 their children’s first and most influential teachers;
				(2)through parent
			 education and family support, we can promote parents’ ability to enhance their
			 children’s development from birth until entry into kindergarten thereby helping
			 parents to prepare their children for success in school;
				(3)undiagnosed and
			 unaddressed developmental and health problems can impede overall child
			 development and school readiness;
				(4)all parents
			 deserve and can benefit from—
					(A)research-based
			 information regarding child development;
					(B)enrichment
			 opportunities with their children; and
					(C)early
			 opportunities to become involved with their community and schools; and
					(5)early childhood
			 home visitation leads to positive outcomes for children and families, including
			 readiness for school, improved child health and development, positive parenting
			 practices, and reductions in child maltreatment.
				(b)PurposesThe purposes of this Act are as
			 follows:
				(1)To enable States
			 to deliver services under early childhood home visitation programs to pregnant
			 women and parents of children from birth until entry into kindergarten in order
			 to promote parents’ ability to support their children’s optimal cognitive,
			 language, social-emotional, and physical development.
				(2)To improve Early
			 Head Start programs carried out under section 645A of the
			 Head Start Act (42 U.S.C.
			 9840a).
				(3)To expand early
			 childhood home visitation programs so as to more effectively reach and serve
			 families with English language learners.
				(4)To expand early
			 childhood visitation programs so as to more effectively reach and serve
			 families serving in the military.
				(5)To establish a
			 public education and awareness campaign concerning the importance of the proper
			 care of infants and young children.
				(6)To make available
			 for parents of newborn children parenting classes that convey information about
			 the importance of proper care for newborns, including information about
			 symptoms of abusive head and other injuries.
				3.DefinitionsIn this Act:
			(1)Eligible
			 familyThe term eligible family means—
				(A)a woman who is
			 pregnant, and the father of the child if the father is available; or
				(B)a parent or
			 primary caregiver of a child, including grandparents or other relatives of the
			 child, and foster parents, who are serving as the primary caregiver from birth
			 until entry into kindergarten, including a noncustodial parent during periods
			 in which such noncustodial parent is physically caring for such child.
				(2)Home
			 visitationThe term home visitation means services
			 provided in the permanent or temporary residence, or in a mutually agreed upon
			 location in the community, of the individual receiving such services.
			(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 such term in section 4(e) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)).
			(4)SecretaryExcept
			 as provided in section 6, the term Secretary means the Secretary
			 of Health and Human Services.
			(5)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and the Commonwealth of Puerto Rico.
			(6)Territories and
			 possessionsThe term territories and possessions
			 means American Samoa, the Commonwealth of the Northern Mariana Islands, Guam,
			 and the United States Virgin Islands.
			(7)Tribal
			 organizationThe term tribal organization has the
			 meaning given such term in section 4(l) of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b(l)).
			4.State grants for
			 early childhood home visitation
			(a)AuthorizationThe
			 Secretary, in collaboration with the Secretary of Education, shall make grants
			 to States to enable such States to establish or expand quality programs of
			 early childhood home visitation, as specified under subsection (f). Each grant
			 shall consist of the allotment determined for a State under subsection
			 (b).
			(b)Determination
			 of reservations; amount of allotments; authorization of appropriations
				(1)Reservations
			 from appropriationsFrom the total amount made available to carry
			 out this section for a fiscal year, the Secretary shall reserve—
					(A)3 percent for an
			 independent evaluation of the activities carried out under this Act, as
			 specified in section 7;
					(B)not more than 3
			 percent for Federal administrative costs;
					(C)2 percent for
			 training and technical assistance for States;
					(D)not more than 2
			 percent for payments to Indian tribes and tribal organizations with
			 applications approved under this section; and
					(E)not more than 0.5
			 percent for payments to territories and possessions with applications approved
			 under this section.
					(2)State
			 allotments for early childhood home visitation
					(A)In
			 generalIn accordance with subparagraph (B), the Secretary shall
			 allot among each of the eligible States the total amount made available to
			 carry out this section for any fiscal year and not reserved under paragraph
			 (1), to carry out programs of early childhood home visitation in accordance
			 with this section.
					(B)Determination
			 of State allotments
						(i)In
			 generalSubject to clause (ii), the Secretary shall allot the
			 amount made available under subparagraph (A) for a fiscal year among the States
			 in proportion to the number of children, aged from birth to 5 years, who reside
			 within the State, compared to the number of such individuals who reside in all
			 such States for that fiscal year.
						(ii)ExceptionNo
			 State receiving an allotment under clause (i) may receive more than
			 $20,000,000.
						(3)Indian tribes,
			 tribal organizations, territories and possessions
					(A)Indian tribes
			 and tribal organizationsFrom amounts reserved for each fiscal
			 year under paragraph (1)(D), the Secretary shall make payments to each Indian
			 tribe or tribal organization with an application approved under this section in
			 an amount determined in accordance with the respective needs described in the
			 application.
					(B)Territories and
			 possessionsFrom amounts reserved for each fiscal year under
			 paragraph (1)(E), the Secretary shall make payments to each territory and
			 possession with an application approved under this section in an amount
			 determined in accordance with the respective needs described in the
			 application.
					(4)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $400,000,000 for the period of fiscal years 2010 through
			 2012.
				(c)Grant
			 applications
				(1)State
			 applicationsA State that desires to receive a grant under this
			 section shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require. The
			 application shall contain the following information:
					(A)An assurance that
			 the Governor of the State has designated a lead State agency, such as the State
			 educational agency or the State health and human services agency, to carry out
			 the activities under this section.
					(B)An assurance that
			 the State will reserve 3 percent of such grant for evaluation and will
			 participate in the independent evaluation under section 7.
					(C)An assurance that
			 the State will reserve 10 percent of the grant funds for training and technical
			 assistance of staff of programs of early childhood home visitation.
					(D)An assurance that
			 the State will authorize child care resource and referral agencies to refer
			 parents seeking home visitation services.
					(E)The results of a
			 statewide needs assessment that describes—
						(i)the
			 quality and capacity of existing programs of early childhood home visitation in
			 the State;
						(ii)the number and
			 types of eligible families who are receiving services under such programs;
			 and
						(iii)the gaps in
			 early childhood home visitation in the State.
						(F)A State plan
			 containing the following:
						(i)A
			 description of the State’s strategy to establish or expand quality programs of
			 early childhood home visitation to serve all eligible families in the
			 State.
						(ii)A
			 description of the quality programs of early childhood home visitation that
			 will be supported by a grant under this section.
						(iii)A
			 description of how the proposed program of early childhood home visitation will
			 promote positive parenting skills and children’s early learning and
			 development.
						(iv)A
			 description of how the proposed program of early childhood home visitation will
			 incorporate the authorized activities described in subsection (f).
						(v)How
			 the lead State agency will build on and promote coordination among existing
			 programs of early childhood home visitation in an effort to promote an array of
			 home visitation that ensures more eligible families are being served and are
			 getting the most appropriate services to meet their needs.
						(vi)How the lead
			 State agency will promote channels of communication between staff of programs
			 of early childhood home visitation and staff of other early childhood education
			 programs, such as Head Start programs carried out under the
			 Head Start Act (42 U.S.C. 9831 et
			 seq.) and Early Head Start programs carried out under section 645A of such Act,
			 preschool programs, and child care programs, to facilitate the coordination of
			 services for eligible families.
						(vii)How the lead
			 State agency (or the lead entity designated by the State for a grant under
			 title II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et
			 seq.)) will provide training and technical assistance to staff of programs of
			 early childhood home visitation involved in activities under this section to
			 more effectively meet the needs of the eligible families served with
			 sensitivity to cultural variations in parenting norms and attitudes toward
			 formal support services.
						(viii)How the lead
			 State agency will evaluate the activities supported under this section in order
			 to demonstrate outcomes related to the enhancement of—
							(I)parent knowledge
			 of early learning and development;
							(II)child health,
			 cognitive, language, social-emotional, and physical development
			 indicators;
							(III)child
			 maltreatment indicators for child abuse and neglect prevention;
							(IV)school readiness
			 indicators; and
							(V)links to
			 community services.
							(ix)A
			 description of how the lead State agency will ensure that the home visitation
			 programs will conduct outreach activities to target both mothers and fathers,
			 and increase father involvement where appropriate.
						(x)A
			 description of how the lead State agency will increase home visitation programs
			 participation rates for fathers.
						(xi)A
			 description of how the lead State agency will ensure that services are made
			 available under the program to grandparents, other relatives or foster parents,
			 of a child from birth through age 5 who serve as the primary caregiver of the
			 child.
						(G)Such other
			 information as the Secretary may require.
					(2)Indian tribes,
			 tribal organizations, territories and possessions
					(A)In
			 generalAn Indian tribe, tribal organization, territory, or
			 possession that desires to receive a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require. The application shall contain the
			 information described in paragraph (1) with respect to the applicant
			 entity.
					(B)ApprovalThe
			 Secretary may approve an application submitted under subparagraph (A) based on
			 the quality of the information contained in the application.
					(C)ExemptionsThe
			 Secretary may exempt an applicant under subparagraph (A) from any requirement
			 of this section if the Secretary determines that the application of such
			 requirements would be inappropriate taking into consideration the resources,
			 needs, and other circumstances of the applicant entity. This subparagraph shall
			 not apply to the requirements described in subsections (f) and (h).
					(d)Approval of
			 applications
				(1)Recommendation
			 of panel
					(A)In
			 generalThe Secretary shall approve an application under this
			 section based on the recommendations of a peer review panel, as described in
			 paragraph (2).
					(B)Selection
			 criteriaA peer review panel shall determine which applicants to
			 recommend for approval, for purposes of subparagraph (A), based on the quality
			 of the application submitted. Consideration shall be given by the panel to the
			 inclusion of applicants, to the extent practicable, that have the ability to
			 incorporate comparison or control groups in their service delivery model,
			 recognizing that universal access to home visitation services, among other
			 factors, may prevent some quality programs from conducting such
			 evaluation.
					(2)Peer review
			 panelThe peer review panel shall include not less than—
					(A)3 individuals who
			 are experts in the field of home visitation;
					(B)2 individuals who
			 are experts in early childhood development;
					(C)1 individual with
			 experience implementing a statewide program of early childhood home
			 visitation;
					(D)1 individual who
			 is a board certified pediatrician or a developmental pediatrician; and
					(E)1 individual with
			 experience in administering public or private (including community-based) child
			 maltreatment prevention programs.
					(e)Duration of
			 grantsGrants made under this section shall be for a period of no
			 more than 3 years.
			(f)State uses of
			 fundsEach State that receives a grant under this section
			 shall—
				(1)provide to as
			 many eligible families in the State as practicable, voluntary early childhood
			 home visitation, on not less frequently than a monthly basis with greater
			 frequency of services for those eligible families identified with additional
			 needs, through the implementation of other quality programs of early childhood
			 home visitation that—
					(A)adopt a clear,
			 consistent model that is grounded in empirically-based knowledge related to
			 home visiting and linked to program-determined outcomes;
					(B)employ
			 well-trained and competent staff, as demonstrated by education or training, and
			 the provision of ongoing and specific training on the model being
			 delivered;
					(C)maintain high
			 quality supervision to establish home visitor competencies;
					(D)demonstrate
			 strong organizational capacity to implement the program involved;
					(E)establish
			 appropriate linkages and referral networks to other community resources and
			 supports;
					(F)monitor fidelity
			 of program implementation to ensure that services are delivered pursuant to the
			 specified model; and
					(G)are
			 research-based and provide parents with—
						(i)knowledge of
			 age-appropriate child development in cognitive, language, social-emotional, and
			 motor domains;
						(ii)knowledge of
			 realistic expectations of age-appropriate child behaviors;
						(iii)knowledge of
			 health and wellness issues for children and parents;
						(iv)modeling and
			 consulting services related to parenting;
						(v)skills to
			 interact with their child to enhance age-appropriate development;
						(vi)skills to
			 recognize and seek help for health issues and developmental delays, and social,
			 emotional, and behavioral skills;
						(vii)activities
			 designed to help parents become full partners in the education of their
			 children; and
						(viii)relevant
			 information, consistent with State child welfare agency training, concerning
			 child welfare and protective services resources if appropriate;
						(2)ascertain which
			 developmental services the family receives and work with service providers to
			 eliminate gaps in services by offering annual health, vision, hearing, and
			 developmental screening for children from birth until entry into kindergarten,
			 when not otherwise provided;
				(3)provide referrals
			 for eligible families, as needed, to additional resources available in the
			 community, such as center-based early education programs, child care services,
			 health or mental health services, family literacy programs, employment
			 agencies, social services, and child care resource and referral
			 agencies;
				(4)offer group
			 meetings (at the discretion of the program involved) for eligible families
			 that—
					(A)further enhance
			 the information, activities, and skill-building addressed during home
			 visitation; and
					(B)offer
			 opportunities for parents to meet with and support each other;
					(5)reserve 10
			 percent of the grant funds to provide training and technical assistance,
			 directly or through contract, to early childhood home visitation and early
			 childhood care and education staff relating to—
					(A)effective methods
			 of conducting parent education, home visiting, and promoting quality early
			 childhood development;
					(B)the relationship
			 of health and well-being of pregnant women to prenatal and early childhood
			 development;
					(C)early childhood
			 development with respect to children from birth until entry into
			 kindergarten;
					(D)methods to help
			 parents promote emergent literacy in their children from birth until entry into
			 kindergarten;
					(E)health, vision,
			 hearing, and developmental screenings;
					(F)strategies for
			 helping eligible families with special needs or those eligible families coping
			 with crisis;
					(G)recruiting,
			 supervising, and retaining qualified staff;
					(H)increasing
			 services for underserved populations;
					(I)methods to help
			 parents effectively respond to their children’s needs and behaviors; and
					(J)implementation of
			 ongoing program quality improvement and evaluation of activities and
			 outcomes;
					(6)ensure
			 coordination of programs of early childhood home visitation, early childhood
			 education and care, and early intervention, through an existing or created
			 State-level early childhood coordinating body that includes—
					(A)representatives
			 from relevant State agencies, including the State agency responsible for
			 carrying out the plan under section 106 of the Child Abuse Prevention and
			 Treatment Act (42 U.S.C. 5106a);
					(B)representatives
			 from State Head Start Associations;
					(C)the State
			 official with responsibility for carrying out activities under part C of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.);
					(D)the State
			 official with responsibility for carrying out activities under section 619 of
			 the Individuals with Disabilities Education Act (20 U.S.C. 1419);
					(E)representatives
			 from child care resource and referral State offices;
					(F)representatives
			 from quality programs of early childhood home visitation; and
					(G)a board certified
			 pediatrician or a developmental pediatrician; and
					(7)not expend more
			 than 5 percent of the amount of grant funds received under this section for the
			 administration of the grant, including planning, administration, evaluation,
			 and annual reporting.
				(g)Maintenance of
			 effortA State is entitled to receive its full allotment of funds
			 under this section for any fiscal year if the Secretary finds that the
			 aggregate expenditures within the State for quality programs of early childhood
			 home visitation, for the fiscal year preceding the fiscal year for which the
			 determination is made, was not less than 100 percent of such aggregate
			 expenditures for the second fiscal year preceding the fiscal year for which the
			 determination is made.
			(h)Reporting
			 requirementsEach State that receives a grant under this section
			 shall submit an annual report to the Secretary regarding the State’s progress
			 in addressing the purposes of this Act. Such report shall include, at a
			 minimum, a description of—
				(1)the actual
			 services delivered under the grant, including—
					(A)the program
			 characteristics, including descriptive information on the service models used
			 and the actual program performance;
					(B)the
			 characteristics of the providers involved, including staff qualifications, work
			 experience, and demographic characteristics; and
					(C)the
			 characteristics of the recipients of services under the program, including the
			 number and demographic characteristics of the recipients and family
			 retention;
					(2)recipient
			 outcomes that are consistent with program goals, including, where appropriate
			 based on the outcomes being evaluated, a description of—
					(A)affected parental
			 practices;
					(B)child health,
			 cognitive, language, social-emotional, and physical developmental
			 indicators;
					(C)child
			 maltreatment indicators, including prevention strategies;
					(D)school readiness
			 indicators; and
					(E)links to
			 community services;
					(3)the
			 research-based instruction, materials, and activities being used in the
			 activities funded under the grant;
				(4)the effectiveness
			 of the training and ongoing professional development provided—
					(A)to staff
			 supported under the grant; and
					(B)to the broader
			 early childhood community;
					(5)beginning at the
			 end of the second year of the grant, the results of evaluations described in
			 subsection (c)(1)(F)(viii); and
				(6)the annual
			 program implementation costs, including the cost for each family served under
			 the program.
				5.Targeted grants
			 for early childhood home visitation for families with English language
			 learners
			(a)In
			 generalThe Secretary, in collaboration with the Secretary of
			 Education, shall make grants, on a competitive basis, to eligible applicants to
			 enable such applicants to support and expand local efforts to deliver services
			 under quality programs of early childhood home visitation, to eligible families
			 with English language learners.
			(b)Eligible
			 applicantIn this section, the term eligible
			 applicant means—
				(1)1 or more local
			 educational agencies (as defined in section 9101 of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801)); and
				(2)1 or more public
			 or private community-based organizations or agencies that serve eligible
			 families and are capable of establishing and implementing programs of early
			 childhood home visitation.
				(c)ApplicationsAn
			 eligible applicant that desires to receive a grant under this section shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require. The application shall
			 include a description of—
				(1)the results of a
			 community wide needs assessment that describes—
					(A)community
			 demographics demonstrating the need for outreach and services to eligible
			 families with English language learners;
					(B)the quality and
			 capacity of existing programs of early childhood home visitation for eligible
			 families with English language learners;
					(C)the gaps in
			 programs of early childhood home visitation for eligible families with English
			 language learners; and
					(D)the type of
			 program of early childhood home visitation necessary to address the gaps
			 identified;
					(2)the program of
			 early childhood home visitation that will be supported by the grant under this
			 section;
				(3)how the proposed
			 program of early childhood home visitation will promote positive parenting
			 skills and children’s early learning and development;
				(4)how the proposed
			 program of early childhood home visitation will incorporate the authorized
			 activities described in subsection (f);
				(5)how services
			 provided through a grant under this section will use materials that are geared
			 toward eligible families with English language learners;
				(6)how the
			 activities under this section will build upon and promote coordination among
			 existing programs of early childhood home visitation, if such programs exist in
			 the community, in an effort to promote an array of home visitation that ensures
			 more eligible families with English language learners are being served and are
			 getting the most appropriate services to meet their needs;
				(7)how the program
			 will ensure that—
					(A)eligible families
			 with English language learners are linked to schools; and
					(B)the activities
			 under this section will support the preparation of children for school;
					(8)how channels of
			 communication will be established between staff of programs of early childhood
			 home visitation and staff of other early childhood education programs, such as
			 Head Start programs carried out under the Head
			 Start Act (42 U.S.C. 9831 et seq.) and Early Head Start programs
			 carried out under section 645A of such Act, preschool programs, and child care
			 programs, to facilitate the coordination of services for eligible families with
			 English language learners;
				(9)how eligible
			 families with English language learners will be recruited and retained to
			 receive services under this section;
				(10)how training and
			 technical assistance will help the staff of programs of early childhood home
			 visitation involved in activities under this section to more effectively serve
			 eligible families with English language learners;
				(11)how the eligible
			 applicant will evaluate the activities supported under this section in order to
			 demonstrate outcomes related to the—
					(A)increase in
			 number of eligible families with English language learners served by programs
			 of early childhood home visitation;
					(B)enhancement of
			 participating parents’ knowledge of early learning and development;
					(C)enhancement of
			 positive parenting practices related to early learning and development;
			 and
					(D)enhancement of
			 children’s cognitive, language, social-emotional, and physical development;
			 and
					(12)such other
			 information as the Secretary may require.
				(d)Approval of
			 applications
				(1)In
			 generalThe Secretary shall select applicants for funding under
			 this section based on the quality of the applications and the recommendations
			 of a peer review panel, as described in paragraph (2).
				(2)Peer review
			 panelThe peer review panel shall include not less than—
					(A)2 individuals who
			 are experts in the field of home visitation;
					(B)2 individuals who
			 are experts in early childhood development;
					(C)2 individuals who
			 are experts in serving eligible families with English language learners;
					(D)1 individual who
			 is a board certified pediatrician or a developmental pediatrician; and
					(E)1 individual with
			 experience in administering public or private (including community-based) child
			 maltreatment prevention programs.
					(e)Duration of
			 grantsGrants made under this section shall be for a period of no
			 more than 3 years.
			(f)Authorized
			 activitiesEach eligible applicant that receives a grant under
			 this section shall carry out the following activities:
				(1)Providing to as
			 many eligible families with English language learners as practicable, voluntary
			 early childhood home visitation, on not less frequently than a monthly basis,
			 through the implementation of other quality programs of early childhood home
			 visitation that are research-based and that provide parents with—
					(A)knowledge of
			 age-appropriate child development in cognitive, language, social-emotional, and
			 motor domains;
					(B)knowledge of
			 realistic expectations of age-appropriate child behaviors;
					(C)knowledge of
			 health and wellness issues for children and parents;
					(D)modeling,
			 consulting, and coaching on parenting practices;
					(E)skills to
			 interact with their child to enhance age-appropriate development;
					(F)skills to
			 recognize and seek help for health issues and developmental delays, and social,
			 emotional, and behavioral skills; and
					(G)activities
			 designed to help parents become full partners in the education of their
			 children.
					(2)Ascertaining what
			 health and developmental services eligible families with English language
			 learners receive and working with service providers to eliminate gaps in
			 service by offering an annual health, vision, hearing, and developmental
			 screening for children from birth through their entry into kindergarten.
				(3)Providing
			 referrals for participating eligible families with English language learners,
			 as needed, to additional resources available in the community, such as
			 center-based early education programs, child care services, health or mental
			 health services, family literacy programs, employment agencies, social
			 services, and child care resource and referral agencies.
				(4)Offering group
			 meetings (at the discretion of the program involved), on not less frequently
			 than a monthly basis, for eligible families with English language learners
			 that—
					(A)further enhance
			 the information, activities, and skill-building addressed during home
			 visitation;
					(B)offer
			 opportunities for parents to meet with and support each other; and
					(C)address
			 challenges facing eligible families with English language learners.
					(5)Providing
			 training and technical assistance to early childhood home visitation and early
			 childhood care and education staff relating to—
					(A)effective service
			 to eligible families with English language learners, including skills to
			 address challenges facing English language learners;
					(B)effective methods
			 of implementing parent education, conducting home visitation, and promoting
			 quality early childhood development, with sensitivity to cultural variations in
			 parenting norms and attitudes toward formal support services;
					(C)the relationship
			 of health and well-being of pregnant women to prenatal and early child
			 development;
					(D)early childhood
			 development with respect to children from birth until entry into
			 kindergarten;
					(E)methods to help
			 parents promote emergent literacy in their children from birth until entry into
			 kindergarten;
					(F)implementing
			 strategies for helping eligible families with English language learners coping
			 with a crisis;
					(G)recruiting,
			 supervising, and retaining qualified staff;
					(H)increasing
			 services for underserved eligible families with English language
			 learners;
					(I)methods to help
			 parents effectively respond to their children’s needs and behaviors; and
					(J)implementation of
			 ongoing program quality improvement and evaluation of activities and
			 outcomes.
					(6)Coordinating
			 existing programs of early childhood home visitation in order to effectively
			 and efficiently meet the needs of more eligible families with English language
			 learners.
				(g)Reporting
			 requirementsThe recipient of a grant under this section shall
			 submit to the Secretary an annual report concerning the progress of the program
			 conducted by the recipient in addressing the purposes of this Act. Each such
			 report shall, at a minimum, include a description of—
				(1)the actual
			 service delivery provided for under the grant, including—
					(A)program
			 characteristics that include descriptive information on the service model used
			 under the program and actual program performance;
					(B)the
			 characteristics of service providers under the program that include staff
			 qualifications, work experience, and demographic characteristics;
					(C)the
			 characteristics of recipients of services under the program, including the
			 number and demographic characteristics of the recipients and family retention;
			 and
					(D)an estimate of
			 the annual program implementation costs;
					(2)with respect to
			 recipients of services under the program, whether such services were provided
			 in a manner consistent with program goals including, where appropriate—
					(A)parental
			 practices;
					(B)child health and
			 development indicators;
					(C)child
			 maltreatment indicators;
					(D)school readiness
			 indicators; and
					(E)links to
			 community services;
					(3)the
			 research-based instruction, materials, and activities being used in the
			 activities conducted under the program; and
				(4)the effectiveness
			 of the training and ongoing professional development provided—
					(A)to the staff
			 supported under the program; and
					(B)to the affected
			 early childhood community.
					(h)Supplement not
			 supplantGrant funds provided under this section shall be used to
			 supplement, and not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this section.
			(i)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for the period of fiscal years 2010 through
			 2012.
			6.Targeted grants
			 for early childhood home visitation for military families
			(a)In
			 generalThe Secretary of Defense, in collaboration with the
			 Secretary of Education, shall make grants, on a competitive basis, to eligible
			 applicants to enable such applicants to support and expand efforts to deliver
			 services under quality programs of early childhood home visitation, to eligible
			 families with a family member in the Armed Forces.
			(b)Eligible
			 applicantIn this section, the term eligible
			 applicant means any of the following:
				(1)A local
			 educational agency that receives payments under title VIII of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7701 et seq.).
				(2)A school of the
			 defense dependents’ education system under the Defense Dependents’ Education
			 Act of 1978 (20 U.S.C. 921 et seq.).
				(3)A school
			 established under section 2164 of title 10, United States Code.
				(4)A community-based
			 organization serving families with a family member in the Armed Forces.
				(c)ApplicationsAn
			 eligible applicant that desires to receive a grant under this section shall
			 submit an application to the Secretary of Defense at such time, in such manner,
			 and containing such information as the Secretary of Defense may require. The
			 application shall include a description of—
				(1)the results of a
			 community wide needs assessment that describes—
					(A)community
			 demographics demonstrating the need for outreach and services to eligible
			 families with a family member in the Armed Forces;
					(B)the quality,
			 capacity, and existing programs of early childhood home visitation for eligible
			 families with a family member in the Armed Forces;
					(C)the gaps in
			 programs of early childhood home visitation for eligible families with a family
			 member in the Armed Forces; and
					(D)the type of
			 program of early childhood home visitation necessary to address the gaps
			 identified;
					(2)the program of
			 early childhood home visitation that will be supported by the grant under this
			 section;
				(3)how the proposed
			 program of early childhood home visitation will promote positive parenting
			 skills and children’s early learning and development;
				(4)how the proposed
			 program of early childhood home visitation will incorporate the authorized
			 activities described in subsection (f);
				(5)how services
			 provided through a grant under this section will use materials that are geared
			 toward eligible families with a family member in the Armed Forces;
				(6)how the
			 activities under this section will build on and promote coordination with
			 existing programs of early childhood home visitation, if such programs exist in
			 the community, in an effort to promote an array of home visitation that ensures
			 more eligible families with a family member in the Armed Forces are being
			 served and are getting the most appropriate services to meet their
			 needs;
				(7)how the program
			 will ensure that—
					(A)eligible families
			 with a family member in the Armed Forces are linked to schools; and
					(B)the activities
			 under this section will support the preparation of children for school;
					(8)how channels of
			 communication will be established between staff of programs of early childhood
			 home visitation and staff of other early childhood education programs, such as
			 Head State programs carried out under the Head Start Act (42 U.S.C. 9831 et
			 seq.) and Early Health State programs carried out under section 645A of such
			 Act, preschool programs, family support programs, and child care programs, to
			 facilitate the coordination of services for eligible families with a family
			 member in the Armed Forces;
				(9)how eligible
			 families with a family member in the Armed Forces will be recruited and
			 retained to receive services under this section;
				(10)how training and
			 technical assistance will help staff of programs of early childhood home
			 visitation involved in activities under this section to more effectively serve
			 eligible families with a family member in the Armed Forces;
				(11)how the eligible
			 applicant will evaluate the activities supported under this section in order to
			 demonstrate outcomes related to the—
					(A)increase in
			 number of eligible families with a family member in the Armed Forces served by
			 programs of early childhood home visitation;
					(B)enhancement of
			 participating parents’ knowledge of early learning and development;
					(C)enhancement of
			 positive parenting practices related to early learning and development;
			 and
					(D)enhancement of
			 children’s cognitive, language, social-emotional, and physical development;
			 and
					(12)such other
			 information as the Secretary of Defense may require.
				(d)Approval of
			 local applications
				(1)In
			 generalThe Secretary of Defense shall select applicants for
			 funding under this section based on the quality of the applications and the
			 recommendations of a peer review panel, as described in paragraph (2).
				(2)Peer review
			 panelThe peer review panel shall include not less than—
					(A)2 individuals who
			 are experts in the field of home visitation;
					(B)2 individuals who
			 are experts in early childhood development;
					(C)2 individuals who
			 are experts in family support for military families;
					(D)1 individual who
			 is a board certified pediatrician; and
					(E)1 individual with
			 expertise in administering public or private (including community-based) child
			 maltreatment prevention programs; and
					(e)Duration of
			 grantsGrants made under this section shall be for a period of no
			 more than 3 years.
			(f)Authorized
			 activitiesEach eligible applicant that receives a grant under
			 this section shall carry out the following activities:
				(1)Providing to as
			 many eligible families with a family member in the Armed Forces as practicable,
			 voluntary early childhood home visitation, on not less frequently than a
			 monthly basis, through the implementation of other quality programs of early
			 childhood home visitation that are research-based and that provide parents
			 with—
					(A)knowledge of
			 age-appropriate child development in cognitive, language, social-emotional, and
			 motor domains;
					(B)knowledge of
			 realistic expectations of age-appropriate child behaviors;
					(C)knowledge of
			 health and wellness issues for children and parents;
					(D)modeling,
			 consulting, and coaching on parenting practices;
					(E)skills to
			 interact with their child to enhance age-appropriate development;
					(F)skills to
			 recognize and seek help for health issues and developmental delays, and social,
			 emotional, and behavioral skills; and
					(G)activities
			 designed to help parents become full partners in the education of their
			 children.
					(2)Ascertaining what
			 health and development services the eligible family with a family member in the
			 Armed Forces receives under the program and working with service providers to
			 eliminate gaps in service by offering annual health, vision, hearing, and
			 developmental screening for participating children.
				(3)Providing
			 referrals for participating eligible families with a family member in the Armed
			 Forces, as needed, to additional resources available in the community, such as
			 center-based early education programs, child care services, health or mental
			 health services, family literacy programs, employment agencies, social
			 services, and child care resource and referral agencies.
				(4)Offering group
			 meetings (at the discretion of the program), on not less frequently than a
			 monthly basis, for eligible families with a family member in the Armed Forces
			 that—
					(A)further enhance
			 the information, activities, and skill-building addressed during home
			 visitation;
					(B)offer
			 opportunities for parents to meet with and support each other; and
					(C)address
			 challenges facing eligible families with a family member in the Armed
			 Forces.
					(5)Providing
			 training and technical assistance to early childhood home visitation and early
			 childhood care and education staff relating to—
					(A)effective service
			 to eligible families with a family member in the Armed Forces;
					(B)effective methods
			 of conducting parent education, home visiting, and promoting quality early
			 childhood development, with sensitivity to cultural variations in parenting
			 norms and attitudes toward formal support services;
					(C)the relationship
			 of health and well-being of pregnant women to prenatal and early child
			 development;
					(D)early childhood
			 development with respect to children from birth until entry into
			 kindergarten;
					(E)methods to help
			 parents promote emergent literacy in their children from birth until entry into
			 kindergarten;
					(F)implementing
			 strategies for helping eligible families with a family member in the Armed
			 Forces coping with crisis;
					(G)recruiting,
			 supervising, and retaining qualified staff;
					(H)increasing
			 services for underserved eligible families with a family member in the Armed
			 Forces;
					(I)methods to help
			 parents effectively respond to their children’s needs and behaviors; and
					(J)implementation of
			 ongoing program quality improvement and evaluation of activities and
			 outcomes.
					(6)Coordinating
			 existing programs of early childhood home visitation in order to effectively
			 and efficiently meet the needs of more eligible families with a family member
			 in the Armed Forces.
				(g)Reporting
			 requirementsThe recipient of a grant under this section shall
			 submit to the Secretary an annual report concerning the progress of the program
			 conducted by the recipient in addressing the purposes of this Act. Each such
			 report shall, at a minimum, include a description of—
				(1)the actual
			 service delivery provided for under the grant, including—
					(A)program
			 characteristics that include descriptive information on the service model used
			 under the program and actual program performance;
					(B)the
			 characteristics of service providers under the program that include staff
			 qualifications, work experience, and demographic characteristics;
					(C)the
			 characteristics of recipients of services under the program, including the
			 number and demographic characteristics of the recipients and family retention;
			 and
					(D)an estimate of
			 the annual program implementation costs;
					(2)with respect to
			 recipients of services under the program, whether such services were provided
			 in a manner consistent with program goals including, where appropriate—
					(A)parental
			 practices;
					(B)child health and
			 development indicators;
					(C)child
			 maltreatment indicators;
					(D)school readiness
			 indicators; and
					(E)links to
			 community services;
					(3)the
			 research-based instruction, materials, and activities being used in the
			 activities conducted under the program; and
				(4)the effectiveness
			 of the training and ongoing professional development provided—
					(A)to the staff
			 supported under the program; and
					(B)to the affected
			 early childhood community.
					(h)Supplement not
			 supplantGrant funds provided under this section shall be used to
			 supplement, and not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this section.
			(i)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for the period of fiscal years 2010 through
			 2012.
			7.Evaluation
			(a)In
			 generalFrom funds reserved under section 4(b)(1)(A), the
			 Secretary shall conduct an independent evaluation of the effectiveness of this
			 Act.
			(b)Reports
				(1)Interim
			 reportNot later than 2 years after the date of enactment of this
			 Act, the Secretary shall submit an interim report on the evaluation conducted
			 pursuant to subsection (a) to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Education and Labor of the House of
			 Representatives.
				(2)Final
			 reportNot later than 3 years after the date of enactment of this
			 Act, the Secretary shall submit a final report on the evaluation conducted
			 pursuant to subsection (a) to the committees described in paragraph (1).
				(c)ContentsThe
			 reports submitted under subsection (b) shall include information on the
			 following:
				(1)How the grant
			 funds have expanded access to early childhood home visitation in a manner that
			 demonstrates that programs under this Act reflect the quality indicators under
			 this Act.
				(2)How the States
			 are documenting compliance with the service delivery indicators under this Act
			 across all entities carrying out programs under this Act with emphasis on the
			 number of families served and the level of service received.
				(3)How the services
			 provided under State programs affect outcomes consistent with programs goals,
			 including, where appropriate based on the program being evaluated, parenting
			 practices, child health and development, child maltreatment, school readiness,
			 and links to community services.
				(4)The effectiveness
			 of early childhood home visitation on different populations, including the
			 extent to which variability exists in program ability to improve outcomes
			 across programs and populations, such as families with English language
			 learners and families with a family member in the Armed Forces.
				(5)The effectiveness
			 of the training and technical assistance activities funded under this Act,
			 including the effects of training and technical assistance activities on
			 program performance and agency-level collaboration.
				(6)Recommendations
			 on strengthening or modifying this Act.
				8.Supporting new
			 parents through hospital education
			(a)In
			 generalThe Secretary shall develop and implement a public
			 information and educational campaign to inform the public and new parents about
			 the importance of proper care for infants and children under 5 years of age,
			 including healthy parent-child relationships, the demands and stress associated
			 with caring for infants, positive responses to infants' challenging behaviors
			 including awareness of their social, emotional, and physical needs, awareness
			 of the vulnerability of young children to abusive practices, and the signs and
			 treatment of post-partum depression.
			(b)Elements
				(1)In
			 generalThe campaign developed under subsection (a) shall include
			 the following elements:
					(A)The dissemination
			 of educational and informational materials in print, audio, video, electronic,
			 and other media.
					(B)The use of public
			 service announcements and advertisements.
					(C)The dissemination
			 of effective child abuse prevention practices and techniques, including
			 information about research-based home visiting programs, respite care, crisis
			 nurseries, and parent support networks, to parents, caregivers, maternity
			 hospitals, children's hospitals, pediatricians, child care centers,
			 organizations providing prenatal and postnatal care, and organizations
			 providing parenting education and support services.
					(D)Connection to
			 existing parental involvement programs.
					(2)Prevention
			 practicesIn carrying out paragraph (1)(C) through the campaign
			 under subsection (a), the Secretary shall ensure that every hospital, military
			 hospital, and birth center receiving these materials requests that each
			 maternity patient and father of a newborn child, if available, participate in a
			 single session parenting class, that is approved by the Secretary, on the
			 vulnerabilities of their infant to abusive practices, as well as the importance
			 of proper care for infants and young children, and the symptoms of abusive head
			 and other injuries, and strategies for caring for infants' social, emotional,
			 and physical needs. After participating in the class, the hospital or birth
			 center shall request that such patient or father sign a form stating that they
			 have participated or refused to participate in the parenting class.
				(3)Existing
			 programsThe implementation and execution of the public
			 information and educational campaign under this section should seek
			 collaboration with and referrals to existing parental involvement programs that
			 specialize in strengthening children’s cognitive skills, early literacy skills,
			 social or emotional and physical development and existing prenatal and early
			 childhood home visit programs.
				(4)Existing State
			 requirementsThe implementation and execution of the public
			 information and educational campaign under this section should encourage the
			 Secretary to work with pre-existing State requirements to ensure that no
			 unnecessary burdens are placed on hospitals, military hospitals, and birth
			 centers receiving educational materials.
				(c)Authorization
			 of appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section for fiscal year 2010.
			
